Citation Nr: 0927858	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II (diabetes), including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to 
August 1971

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a June 2004 rating decision issued 
by the Regional Office (RO) in Winston-Salem, North Carolina, 
that denied service connection for diabetes.  The RO's 
decision also denied service connection for hypertension and 
a disability resulting from exposure to mustard gas.  While 
the Veteran initially appealed all of these issues, he 
withdrew his appeals with respect to the denials of service 
connection for hypertension and a disability resulting from 
exposure to mustard gas in April 2005.  Therefore, the only 
issue now on appeal is service connection for diabetes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that the Veteran is currently 
diagnosed with diabetes which is controlled by diet and 
medication.  He contends that his diabetes is the result of 
exposure to herbicides that occurred while he was stationed 
at Marine Corps Base S. D. Bulter and/or Camp McTureous in 
Okinawa, Japan.  The Veteran alleges that, while he was 
stationed in Okinawa from August 1970 to July 1971, 
herbicides were sprayed on the fence lines and ranges of the 
bases.  The Veteran alleges that he was sometimes required to 
perform guard duty which involved walking the perimeter of 
the base where he was stationed and that he trained at ranges 
where herbicides were used. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a Veteran was exposed to a herbicide agent during service, 
Type 2 diabetes will be service connected, provided that the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumptions of 38 C.F.R. § 
3.307(d) are also satisfied.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides for all Veterans who 
served in Vietnam at any time between January 9, 1962 and May 
7, 1975.  38 U.S.C.A. 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
There is no evidence that this Veteran served in Vietnam, and 
the Veteran does not claim that he had any Vietnam service.  

The Department of Defense (DoD) acknowledged that specific 
units served in areas of the demilitarized zone in Korea 
where herbicides were used between April 1968 and July 1969.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(l).  The Veteran did not serve in Korea.

As noted above, the Veteran claims he was exposed to 
herbicides in Okinawa, Japan.  VA developed specific 
procedures to determine whether a Veteran was exposed to 
herbicides in a location other than the Republic of Vietnam 
or along the demilitarized zone in Korea, which are set forth 
in VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n).  Specifically, 
the manual directs that a detailed description of the 
Veteran's claimed exposure be sent to the Compensation and 
Pension (C&P) Service via email, and that a review of the 
DoD's inventory of herbicide operations should be requested 
to determine whether herbicides were used as alleged.  If 
herbicide exposure is not confirmed by this procedure, a 
request should be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification of the 
Veteran's alleged exposure to herbicides.  

The claims file indicates that the RO requested the service 
department to furnish any documents showing that the Veteran 
was exposed to herbicides; a response that there was no 
record of such exposure was received.
While the claims file reflects that the RO attempted to 
contact the C&P service as described in the procedure outline 
above, there is no record that a response was received.  
Additionally, the claims file does not show that JSRRC was 
contacted to attempt to verify the Veteran's alleged exposure 
to herbicides.  In light of this, the Board finds this case 
should be remanded to allow for completion of the development 
prescribed in the M21-1MR.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the 
Veteran's alleged herbicide exposure while 
stationed at Marine Corps Base S. D. 
Bulter and/or Camp McTureous in Okinawa, 
Japan between August 1970 and July 1971 
following the procedures set forth in M21-
MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  All responses 
received should be associated with the 
claims file.  

2. After the completing the above 
development, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and time to respond thereto.

Thereafter, this matter should be returned to the Board for 
appellate disposition, if n order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




